
	
		I
		112th CONGRESS
		1st Session
		H. R. 3444
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Kingston (for
			 himself and Mr. Westmoreland)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  eligibility for the child tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Child Tax Credit Integrity
			 Preservation Act of 2011.
		2.Eligibility for
			 child tax credit
			(a)In
			 generalSubsection (e) of section 24 of the Internal Revenue Code
			 of 1986 is amended by striking under this section to a taxpayer
			 and all that follows and inserting “under this section to any taxpayer
			 unless—
				
					(1)such taxpayer
				includes the taxpayer's valid identification number (as defined in section
				6428(h)(2)) on the return of tax for the taxable year, and
					(2)with respect to
				any qualifying child, the taxpayer includes the name and taxpayer
				identification number of such qualifying child on such return of
				tax.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
